DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on February 24, 2021, have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., 10567142 B2, hereinafter “Kim,” in views of  Trainin et al., US 10263750 B2, hereinafter “Trainin.”
Consider claim 1 as amended. Kim discloses:
a method (See column 3 lines 18-20: FIG. 7 is a flow diagram illustrating an exemplary method for a mobile device to decode data when preemption occurs, according to some embodiments), comprising: 
when a resource position of a first data packet is preempted (See column 12 lines 24-25: In FIG. 6B, URLLC preempts a portion of the eMBB transmission in a physical layer frame), generating, by a first device (Base station 102, fig. 2), first indication information (See column 2 lines 6-8: In some embodiments, multiple preemption indicators are used, e.g., a first indicator to specify time resources and a second indicator to specify frequency resources), wherein the first indication (see column 12 lines 25-29: In the illustrated embodiment, a preemption indicator (PI) 640 is sent at the end of the frame and indicates the location of the URLLC preemption 630. The PI 640 may indicate time resources and/or frequency resources preempted); and 
sending, by the first device, the first indication information to a second device (Mobile device 106, fig. 2), causing the second device to receive the first data packet based on the first indication information (See column 12 lines 29-34: In the illustrated embodiment, the URLLC signaling is for a mobile device UE2 that is different from a mobile device UE1 for the eMBB data. Therefore, the PI 640 may be used by UE1 to properly decode the eMBB data during preemption). 
However, after amendment to the claim, Kim is not specific regarding a particular action involving the first and the second devices after sending the first data packet.
Trainin, notwithstanding, in related art (preemption reads on priority), suggests  actions involving the first and the second devices after sending the first data packet, e.g., “in some embodiments, a reverse direction (RD) grantor may transmit a frame to an RD responder... The RD responder may also set a second sub-field that may indicate a priority or traffic stream associated with the data to be transmitted. The RD responder may transmit the frame (and associated sub-frames) to the RD grantor” (See Abstract). In one embodiment, a system a system may comprise a means for receiving a first frame from a second user device... a means for setting a second value of a second subfield to indicate a user priority or a traffic stream identifier associated with the portion of the data to be transmitted by the first user device; and a means for (See column 13 lines 32-53).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Trainin’s teachings in relation to the claimed invention, thus providing means for prioritizing transmission of higher priority data first if such priority classification information is available, as discussed by suggested by Trainin (See column 2 lines 45-47).
Consider claim 2. Kim in view of Trainin teaches claim 1; and Kim further suggests determining, by the first device based on information about a preempted resource of the first data packet, a performance parameter of demodulation performed by the second device on the first data packet (See column 20 lines 18-20 and 28-40: In some embodiments, a parameter N_CBG_max indicates the maximum number of CBGs per transport block for a given UE/base station pair... Therefore, in some embodiments, the base station is configured to select N_CBG_max (and may indicate this parameter to the UE using RRC signaling) based on various factors, including without limitation: channel conditions reported by the UE, PUCCH capacity, whether carrier aggregation is enabled, etc. In some embodiments, the base station is configured to determine transport block size (TBS) based on a modulation and coding scheme, e.g., as specified by a modulation and coding scheme index (I_MCS) in combination with an amount of time-frequency resources allocated to the UE. These parameters may be determined based on channel quality index (CQI) measurements, for example); determining, by the first device, second indication information based on the performance parameter, wherein the second indication information indicates a data 
Consider claim 3. Kim in view of Trainin teaches claim 2; and Kim further suggests wherein the determining, by the first device, the second indication information based on the performance parameter and a modulation and coding scheme (MCS) (See column 2 lines 51-55: Downlink control information from the base station may indicate one or more of: a HARQ process ID, an indication of whether the transmission is for a new TB, resource allocation for transmission, a modulation and coding scheme index. See column 19 lines 56-59: The size of transport blocks transmitted to a UE may be determined based on the amount of resources (e.g., resource blocks) assigned to the UE and the modulation and coding scheme, for example. See column 20 lines 34-38: In some embodiments, the base station is configured to determine transport block size (TBS) based on a modulation and coding scheme, e.g., as specified by a modulation and coding scheme index (I_MCS) in combination with an amount of time-frequency resources allocated to the UE).
claim 4. Kim in view of Trainin teaches claim 3; and Kim further suggests wherein in response to the performance parameter being greater than a first threshold corresponding to the MCS, determining, by the first device, that the second indication information indicates that the second data packet is new data (See column 15 lines 7-10: In some embodiments, when a transport block (TB) of data to be transmitted from the base station to the UE is greater than a threshold size... See column 21 lines 22-26: A third technique is to use a fallback technique (e.g., a TB-based ACK) for small N_CB, such that if N_CB does not meet a threshold, the base station sets N_CBG to 1, but is configured to set N_CBG to N_CBG_max if N_CB meets the threshold. See column 22 lines 20-23: In some embodiments, various information may be included in DCI for CBG-based (re)transmission. This may include a HARQ process identifier (PID), a new data indicator (which may be toggled for a new TB transmission)); in response to the performance parameter being less than the first threshold and greater than a second threshold corresponding to the MCS, determining that the second indication information indicates that the second data packet is retransmitted data of the first data packet, and a redundancy version of the second data packet is the same as a redundancy version of the first data packet (See column 22 lines 20-29: In some embodiments, various information may be included in DCI for CBG-based (re)transmission. This may include a HARQ process identifier (PID), a new data indicator (which may be toggled for a new TB transmission), resource allocation information (which may specify time-frequency resources assigned for transmission, e.g., in units of PRBs and OFDM symbols), I_MCS, a redundancy version (which may be common to all CBGs in a TB or CBG-specific), a CRG bitmap, and/or soft handling 
Consider claim 5. Kim in view of Trainin teaches claim 4; and Kim further suggests wherein the second indication information indicates that the second data packet is the retransmitted data of the first data packet (See column 2 lines 11-20: In the first case, the base station transmits both a retransmission and a preemption indicator after receiving acknowledgement signaling from the mobile device for preempted data. In the second case, the base station transmits the preemption indicator before the acknowledgement signaling and transmits the retransmission after the acknowledgement signaling. In the third case, the base station transmits both the retransmission and the preemption indicator before receiving acknowledgement signaling from the mobile device for preempted data), and accumulating a quantity of retransmissions of the first data packet, wherein the quantity of transmissions is used to determine the first threshold, and the quantity of transmissions of the first data packet is added to the quantity of retransmissions, or the quantity of transmissions of the first data packet is not added to the quantity of retransmissions (See column 15 lines 6-13: FIG. 8 is a block diagram illustrating exemplary code block grouping, according to some embodiments. In some embodiments, when a transport block (TB) of data to be transmitted from the base station to the UE is greater than a threshold size, the base station is configured to segment the transport block into multiple code blocks (CBs) and 
Consider claim 6. Kim in view of Trainin teaches claim 2; and Kim further suggests wherein the second indication information comprises a new data indicator (NDI) or a redundancy version (RV) (See column 22 lines 20-23: In some embodiments, various information may be included in DCI for CBG-based (re)transmission. This may include a HARQ process identifier (PID), a new data indicator (which may be toggled for a new TB transmission)).
claim 7. Kim in view of Trainin teaches claim 1; and Kim further suggests wherein sending, by the first device, the first data packet to the second device, wherein the first data packet comprises the first indication information; or sending, by the first device (See column 12 lines 25-29: In the illustrated embodiment, a preemption indicator (PI) 640 is sent at the end of the frame and indicates the location of the URLLC preemption 630. The PI 640 may indicate time resources and/or frequency resources preempted).
Consider claim 8. Kim in view of Trainin teaches claim 1; and Kim further suggests wherein the first indication information comprises: preempted time-frequency resource position information, information about a bit position preempted before encoding, and information about a bit position preempted after the encoding (See column 11 lines 62-65: Note that one or the other of frequency and time resources may be indicated, or both may be indicated to delineate a portion of the overall time-frequency resources available).
Consider claim 9. Kim in view of Trainin teaches claim 1; and Kim further suggests wherein when preempted resources of the first data packet are contiguous, the first indication information comprises preempted start position information and preempted end position information (See column 14 lines 20-24: In various embodiments, PI information may take a number of different forms, non-limiting examples of which are discussed below. For indicating time resources, a PI may specify: a starting OFDM symbol number and ending OFDM symbol number).
Claim 10 as amended claims a device to perform the method of claim 1; therefore, similar rejection rationale applies.
claim 11. Kim in view of Trainin teaches claim 10; and Kim further suggests determining, based on information about a preempted resource of the first data packet, a performance parameter of demodulation performed by the second device on the first data packet (See column 20 lines 18-20 and 28-40: In some embodiments, a parameter N_CBG_max indicates the maximum number of CBGs per transport block for a given UE/base station pair... Therefore, in some embodiments, the base station is configured to select N_CBG_max (and may indicate this parameter to the UE using RRC signaling) based on various factors, including without limitation: channel conditions reported by the UE, PUCCH capacity, whether carrier aggregation is enabled, etc. (165)    In some embodiments, the base station is configured to determine transport block size (TBS) based on a modulation and coding scheme, e.g., as specified by a modulation and coding scheme index (I_MCS) in combination with an amount of time-frequency resources allocated to the UE. These parameters may be determined based on channel quality index (CQI) measurements, for example); determining second indication information based on the performance parameter, wherein the second indication information indicates a data type of a second data packet, the second data packet is sent after the first data packet, and data of the first data packet is the same as data of the second data packet (See column 24 lines 48-53: In some embodiments, the preemption indicator includes a first portion that is transmitted at the same time as the preemption and indicates a time in which preemption is occurring and a second portion that is not transmitted at the time in which preemption occurs and indicates frequency resources in which the preemption occurred); and sending the second data packet to 
Consider claim 12. Kim in view of Trainin teaches claim 11; and Kim further suggests determining the second indication information based on the performance parameter and a modulation and coding scheme (MCS) (See column 2 lines 51-55: Downlink control information from the base station may indicate one or more of: a HARQ process ID, an indication of whether the transmission is for a new TB, resource allocation for transmission, a modulation and coding scheme index. See column 19 lines 56-59: The size of transport blocks transmitted to a UE may be determined based on the amount of resources (e.g., resource blocks) assigned to the UE and the modulation and coding scheme, for example. See column 20 lines 34-38: In some embodiments, the base station is configured to determine transport block size (TBS) based on a modulation and coding scheme, e.g., as specified by a modulation and coding scheme index (I_MCS) in combination with an amount of time-frequency resources allocated to the UE).
Consider claim 13. Kim in view of Trainin teaches claim 12; and Kim further suggests wherein in response to the performance parameter being greater than a first threshold corresponding to the MCS, determining that the second indication information indicates that the second data packet is new data (See column 15 lines 7-10: In some embodiments, when a transport block (TB) of data to be transmitted from the base station to the UE is greater than a threshold size... See column 21 lines 22-26: A third technique is to use a fallback technique (e.g., a TB-based ACK) for small N_CB, such that if N_CB does not meet a threshold, the base station sets N_CBG to 1, but is 
in response to the performance parameter being less than the first threshold and greater than a second threshold corresponding to the MCS, determining that the second indication information indicates that the second data packet is retransmitted data of the first data packet, and a redundancy version of the second data packet is the same as a redundancy version of the first data packet (See column 22 lines 20-29: In some embodiments, various information may be included in DCI for CBG-based (re)transmission. This may include a HARQ process identifier (PID), a new data indicator (which may be toggled for a new TB transmission), resource allocation information (which may specify time-frequency resources assigned for transmission, e.g., in units of PRBs and OFDM symbols), I_MCS, a redundancy version (which may be common to all CBGs in a TB or CBG-specific), a CRG bitmap, and/or soft handling information bit(s)); or in response to the performance parameter being less than the second threshold, determining that the second indication information indicates that the second data packet is the retransmitted data of the first data packet, and the redundancy version of the second data packet is different from the redundancy version of the first data packet (Alternative statement preempted by the preceding statement).
Consider claim 14. Kim in view of Trainin teaches claim 13; Kim further suggests wherein the second indication information indicates that the second data packet is the retransmitted data of the first data packet (See column 2 lines 11-20: In the first case, 
Claim 15 as amended claims a device to perform the method of claim 1 conjunctively with the device of claim 10; therefore, similar rejection rationale applies.
Consider claim 17. Kim in view of Trainin teaches claim 15; Kim further suggests receiving second indication information sent by the first device, wherein the second indication information indicates a data type of a second data packet (See column 19 lines 35-40).
Consider claim 19. Kim in view of Trainin teaches claim 15; Kim further suggests wherein the first indication information comprises: preempted time-frequency resource position information, information about a bit position preempted before encoding, or information about a bit position preempted after the encoding (See column 11 lines 62-65: Note that one or the other of frequency and time resources may be indicated, or both may be indicated to delineate a portion of the overall time-frequency resources available).
claim 20. Kim in view of Trainin teaches claim 19; Kim further suggests wherein preempted resources of the first data packet are contiguous, and the first indication information comprises preempted start position information and preempted end position information (See column 14 lines 20-24: In various embodiments, PI information may take a number of different forms, non-limiting examples of which are discussed below. For indicating time resources, a PI may specify: a starting OFDM symbol number and ending OFDM symbol number).
Consider claim 21. Kim in view of Trainin teaches claim 2; and Kim further suggests wherein in response to the performance parameter being less than a first threshold and greater than a second threshold, determining that the second indication information indicates that the second data packet is retransmitted data of the first data packet, and a redundancy version of the second data packet is the same as a redundancy version of the first data packet (See column 15 lines 7-10: In some embodiments, when a transport block (TB) of data to be transmitted from the base station to the UE is greater than a threshold size... See column 21 lines 22-26: A third technique is to use a fallback technique (e.g., a TB-based ACK) for small N_CB, such that if N_CB does not meet a threshold, the base station sets N_CBG to 1, but is configured to set N_CBG to N_CBG_max if N_CB meets the threshold. See column 22 lines 20-23: In some embodiments, various information may be included in DCI for CBG-based (re)transmission. This may include a HARQ process identifier (PID), a new data indicator (which may be toggled for a new TB transmission)); r in response to the performance parameter being less than the second threshold, determining that the second indication information indicates that the second data packet is the retransmitted .
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., 10567142 B2, hereinafter “Kim,” in view of Tsai et al., US 20170332359 A1, hereinafter “Tsai,” as applied to claim 15, further in view of Trainin et al., US 10263750 B2, hereinafter “Trainin.”
Consider claim 16. Kim in view of Trainin teaches claim 15 but is silent regarding ignoring data on the preempted resource position of the first data packet based on the first indication information.
Tsai, in related art, suggests ignoring data on the preempted resource position of the first data packet based on the first indication information (See paragraphs [0265]-[0267]: For example, an eMBB device that does not require the reliability levels of URLL 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Tsai’s teachings in relation to the claimed invention, thus providing means through which the NR-PDCCH may be decoded on the fly using a new radio reference signal (NR-RS) for demodulating NR-PDCCH, as discussed by Tsai (See [0004]).
Consider claim 18. Kim in view of Trainin teaches claim 17 but is silent regarding ignoring information about data on the preempted resource position of the first data packet based on the first indication information.
Tsai, in related art, suggests ignoring data on the preempted resource position of the first data packet based on the first indication information (See paragraphs [0265]-[0267]: For example, an eMBB device that does not require the reliability levels of URLL operation may not require low code rate decoders. Assuming that the NR-PDCCH is a multicast message, such an eMBB device decodes RV.sub.0 alone successfully with 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Tsai’s teachings in relation to the claimed invention, thus providing means through which the NR-PDCCH may be decoded on the fly using a new radio reference signal (NR-RS) for demodulating NR-PDCCH, as discussed by Tsai (See [0004]).
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., preemption indication and resource allocation in wireless communication.
US 9313140 B2		US 20110019685 A1	US 6760328 B1
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
March 6, 2021